              Case 1:19-cr-00217-LJO Document 19 Filed 10/26/20 Page 1 of 1


 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF CALIFORNIA
 7
 8                                                 Case No.: 19-CR-00217
     UNITED STATES OF AMERICA,
 9
10                       Plaintiff,
11
     vs.                                                ORDER MODIFYING
12
                                                      PROBATION CONDITIONS
     CHRISTOPHER MICHAEL BARNES,
13
14                       Defendant.
15
           GOOD CAUSE HAVING BEEN SHOWN, and pursuant to the stipulation of
16
17
     the parties, this Court hereby orders that the defendant’s conditions of probation are

18   modified to permit him to travel throughout all districts in California.

19
20   IT IS SO ORDERED.

21      Dated:   October 23, 2020
22                                                 UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
29
30




                                               1
                                                                       18-CR-04297-DMS
